          Case 2:19-cv-00411-JCM-NJK Document 41 Filed 11/06/19 Page 1 of 2



 1 Richard Segerblom, State Bar No. 1010
   701 E. Bridger Ave., Ste. 520
 2 Las Vegas, Nevada 89101
   (702) 388-9600
 3
   rsegerblom@lvcoxmail.com
 4
   Esha Rajendran
 5 Jay D. Ellwanger
   ELLWANGER LAW LLLP
 6 8310-1 N. Capital of Texas Highway, Ste. 190

 7 Austin, Texas 78731
   (737) 808-2260
 8 erajendran@equalrights.law
   jellwanger@equalrights.law
 9 Attorneys for Plaintiff

10 Kirsten Milton, State Bar No. 14401

11 Lynne K. McChrystal, State Bar No. 14739
   JACKSON LEWIS P.C.
12 Bank of America Plaza
   300 Fourth Street, Suite 900
13 Las Vegas, Nevada 89101
   (702) 921-2461
14 kristen.milton@jacksonlewis.com

15 lynne.mcchrystal@jacksonlewis.com
   Attorneys for Defendant
16 CENTERRA GROUP, LLC

17
                                    UNITED STATES DISTRICT COURT
18                                       DISTRICT OF NEVADA
19
     JENNIFER GLOVER,                                 Case No. 2 : 19-cv-00411-JCM-NJK
20
                       Plaintiff,
21
            v.                                        JOINT STIPULATION OF VOLUNTARY
22                                                    DISMISSAL WITH PREJUDICE
     CENTERRA GROUP, LLC; and JOHN
23   DOES 1 THROUGH 5.

24                     Defendants.

25

26         Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff Jennifer
27 Glover and Defendant Centerra Group, LLC, by and through their attorneys, respectfully submit

28


                                                   -1-
            Case 2:19-cv-00411-JCM-NJK Document 41 Filed 11/06/19 Page 2 of 2



 1 this Joint Stipulation of Voluntary Dismissal with Prejudice. The Parties wish to inform the Court

 2 that the matter has been resolved and each party will bear their own attorneys’ fees and costs. The

 3
     Parties request that the Clerk of Court now close this case.
 4
     Dated: November 6, 2019
 5
     Respectfully Submitted,
 6

 7 RICHARD SEGERBLOM, LTD.                                 JACKSON LEWIS P.C.

 8 /s/ Richard S. Segerblom                                /s/ Kirsten A. Milton
   RICHARD S. “TICK” SEGERBLOM                             KIRSTEN A. MILTON
 9 Nevada Bar No. 1010                                     Nevada Bar No. 14401
   702 East Bridger Ave.                                   LYNNE K. MCCHRYSTAL
10 Suite 520                                               Nevada Bar No. 14739
                                                           Bank of America Plaza
11 Las Vegas, Nevada 89101
                                                           300 Fourth Street, Suite 900
12 ELLWANGER LAW LLLP                                      Las Vegas, Nevada 89101

13 /s/ Jay D. Ellwanger                                    Attorneys for Defendant Centerra Group,
   JAY D. ELLWANGER                                        LLC
14 Texas Bar No. 24036522

15 ESHA RAJENDRAN
   Texas Bar No. 24105968
16 8310-1 N. Capital of Texas Hwy.
   Suite 190
17 Austin, Texas 78731

18
     Attorneys for Plaintiff Jennifer Glover
19

20

21

22                                                     ORDER
               The Stipulation is approved. The entire action, including all claims and counterclaims
23 stated herein against all parties, is hereby dismissed with prejudice.

24                                                    IT IS SO ORDERED:

25                                                     ____________________________________
                                                       UNITED STATES
                                                                STATESMAGISTRATE
                                                                         DISTRICT JUDGE
                                                                                     JUDGE
26
                                                               November 8, 2019
                                                       Dated: _________________________
27

28


                                                     -2-
